UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7427



CHRISTOPHER M. PALMER,

                                              Plaintiff - Appellant,

          versus

PROPERTY CONTROL DEPARTMENT STAFF; MAILROOM
STAFF; J. HORTON, Mailroom Supervisor, Keen
Mountain Correctional Center; C. RAMBO, Prop-
erty Room Supervisor, Keen Mountain Correc-
tional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Glen E. Conrad, Magistrate Judge.
(CA-95-365-5)


Submitted:   December 14, 1995            Decided:   January 24, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher M. Palmer, Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying his

discovery motion and granting Appellees' motion for a protective

order. We dismiss the appeal for lack of jurisdiction because the

order is not appealable. This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1988), and certain interlocu-
tory and collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ.

P. 54(b); Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                2